UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2013 Date of reporting period:August 31, 2013 Item 1. Reports to Stockholders. ATAC Inflation Rotation Fund (ATACX) Annual Report www.atacfund.com August 31, 2013 ATAC INFLATION ROTATION FUND October 1, 2013 Dear Fellow Shareholders: On behalf of the entire team here at Pension Partners, LLC, thank you for your investment in the ATAC Inflation Rotation Fund. We are excited to put together our first annual shareholder letter following the Fund’s first full year of operation in what can only be described as one of the most unusual bond and stock markets in recent history. As many of you are aware, the ATAC Inflation Rotation Fund (ATACX) is not typical. By utilizing a buy and rotate approach based on the direction of inflation expectations as our models define them, the Fund’s goal is to provide a liquid alternative to buy and hold strategies and generate absolute returns in all market environments. Based on our ATAC strategies used for managing separately managed accounts by Pension Partners, LLC, the Fund uses a quantitative model to position into stocks or bonds dynamically in an effort to Accelerate Time And Capital spent in markets. The weekly nature of our buy and rotate strategy means that holdings within the Fund can shift in major ways, making a snapshot of holdings at quarter-end a sub-optimal way of understanding the Fund’s current positioning. Using Exchange Traded Funds (ETFs) as the vehicle of choice allows the Fund to efficiently reposition asset class exposure in ways the vast majority of funds benchmarked to a single asset class do not. It is important to stress that the primary driver of the Fund is what happens to inflation expectations. We have purposely called this the “inflation rotation” fund because the idea is to rotate into stocks when inflation expectations rise (deflation pressures fall), or rotate into bonds when inflation expectations fall (deflation pressures rise) in ways that historically suggest the time is right to do so. Rather than make valuation predictions or do specific analysis on an individual security, the main idea is that inflation expectations are the conditions under which stocks or bonds outperform each other historically, and which ultimately drive investor behavior into or out of certain asset classes. This is based on our own proprietary analysis, academic studies on behavior, back testing, and logic. On a weekly basis, the Fund’s model attempts to answer two questions. Based on market-driven inputs and how the calculations are defined, are inflation expectations rising, or falling? If rising, from a broad asset allocation perspective, stocks would be preferred to bonds. If falling, from a broad asset allocation perspective, bonds would be preferred to stocks. The second question once this is addressed relates to which stock or which bond ETFs to position into. When in stocks, the Fund primarily rotates around US large-cap, US small-cap, and emerging market equity ETFs. When in bonds, the Fund primarily rotates around shorter duration US Treasuries, and longer duration US Treasuries. We have chosen a relatively small opportunity set from an asset allocation perspective in the Fund’s model due to studies on persistence of momentum, outperformance, and return differentiation using these investment categories. In terms of performance, since inception on September 10, 2012 thru August 31, 2013, ATACX is up 14.28%, outperforming our peer group as measured by the Morningstar Moderate Target Risk Category Average which returned 8.16%. Over the same time period, the Bloomberg US Treasury Bond 10+ Year Index is down 11.13%, while the S&P 500 Total Return Index is up 16.77%. The MSCI Emerging Markets Index is down 1.65%. The Fund was able to achieve strong returns over its first year of operation despite having minimal exposure in US equities with more time spent in bonds than stocks, particularly in 2013. 1 ATAC INFLATION ROTATION FUND Why has the Fund spent more time in bonds than stocks in 2013 when there has been a significant rise in US averages? The answer lies in the conditions which we track. Factually, inflation expectations have been falling since the end of January for essentially the entire year, despite the Federal Reserve’s Quantitative Easing program of pumping $85 billion/month into the system. History dictates that when this occurs, bond yields tends to fall (bond prices rise), while stocks act more volatile and tend to fall. From a risk management perspective, the Fund stayed mostly in bonds rotating around duration throughout a clear breakdown in inflation expectations. What has been unanticipated is the outlier nature of 2013. As the world was introduced to the word “taper” in mid-May, bond yields spiked in a very sharp and historic way. The 3 and 4 month rate of change in 10 year yields hit extreme outlier levels at the same time inflation expectations continued to drop. This alone is highly unusual. The bond market became afraid that the Fed would no longer be by its side, only to find out in September that the Fed would not taper after all, and even further reduced growth forecasts for 2014. Talk of “normalizing rates” as a way of justifying the yield spike was not accompanied by normalizing growth and inflation. This is a disconnect which we have been addressing all year in our writings and media appearances given illogical behavior which is historically abnormal, and which in turn as the inflation rotation manager we had to navigate around while staying true to our process and model. But this is not the only outlier in 2013 to have occurred. While US markets ran away on the upside without any major pull backs, emerging markets completely failed to participate in the move higher, with many country indices negative on a year-to-date basis as of this writing. This is also historically abnormal, as emerging markets have in the past had the quality of “leveraged beta” to developed equities. Emerging markets were at one point underperforming the S&P 500 by over 30% on a year-to-date basis, pricing in a crisis event as if one already occurred. Alongside spiking yields in the face of falling inflation expectations, this too has been a massive disconnect underappreciated by anyone simply looking at the Dow Jones Industrial Average. From our viewpoint then, both stocks and bonds have in 2013 priced in things which never occurred. Bonds priced in reflation and a less accommodative Fed, both of which do not exist. US stocks priced in an acceleration of growth and inflation which does not exist. Emerging market stocks priced in a crisis which does not exist. Essentially all of our opportunity set has acted in abnormal ways divorced from cause and effect. Yet, despite these divergences, our Fund has been able to outperform many of our peers as represented by the Morningstar Moderate Target Risk Category Average and we are pleased with how we managed risk in 2013 given historically unusual market behavior. This is not a strategy which adheres to a buy and hold philosophy, and is not a product that can be accurately compared to the S&P 500 or any other benchmark which is static in terms of asset class exposure. We view the Fund as a complement to one’s existing asset allocation given the dynamic buy and rotate nature of our approach. The strategy has been able to perform considerably better than deflation trades in 2013 despite the very fact that so far the entire year has largely been characterized by faltering inflation expectations. In its first full year of operation, the Fund achieved stock-like returns since inception while being minimally exposed to US averages. From a risk/reward standpoint, this is at the core of what inflation rotation is about, i.e. positioning into asset classes when our ATAC models suggest the conditions most favor them. 2 ATAC INFLATION ROTATION FUND Entering the second year of operation, we are excited for what is to come. Markets are in a constant state of resyncing and mean reversion, and should return to historically observed cause and effect. It is incorrect to assume that outliers will persist forever, and with every extreme disconnect comes opportunity. Thank you again for your trust in our strategy and in our inflation rotation approach. We look forward to continuing to provide a true alternative to buy and hold investing. Sincerely, Edward M. Dempsey, CFP® & Michael A. Gayed, CFA Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Because the Fund invests primarily in ETFs, it may invest a greater percentage of its assets in the securities of a single issuer and therefore is considered non-diversified. If a Fund invests a greater percentage of its assets in the securities of a single issuer, its value may decline to a greater degree than if the fund held were a more diversified mutual fund. The Fund is expected to have a high portfolio turnover ratio which has the potential to result in the realization by the Fund and distributions to shareholders of a greater amount of capital gains. This means that investors will be likely to have a higher tax liability. Because the Fund invests in underlying ETFs an investor will indirectly bear the principal risks of the underlying ETFs, including but not limited to, risks associated with investments in ETFs, large and smaller companies, real estate investment trusts, foreign securities, non-diversification, high yield bonds, fixed income investments, derivatives leverage, short sales and commodities. The Fund will bear its share of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds. The opinions expressed above are those of Edward M. Dempsey and Michael A. Gayed. They are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Beta is a measure of the volatility of a security or portfolio in comparison to the market as a whole. Morningstar Moderate Target Risk Category Average represents a universe of funds with similar investment objectives. S&P 500 is an index of 500 stocks chosen for market size, liquidity and industry grouping, among other factors. The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/return characteristics of the large cap universe. It is not possible to invest directly in an index. The MSCI Emerging Markets Index with gross dividends is an unmanaged, free float-adjusted market capitalization index that is designed to measure equity market performance of emerging markets. The Dow Jones Industrial Average is an unmanaged, price-weighted index of 30 blue chip U.S. stocks. The Bloomberg U.S. Treasury Bond 10+ Index is a rules-based, market-value weighted index engineered to measure public obligations of the U.S. Treasury which have a maturity greater than 12 months, generally greater than 10+ years. 3 ATAC INFLATION ROTATION FUND Value of $10,000 Investment (Unaudited) The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Rates of Return (%) – As of August 31, 2013 Since Inception(1) to August 31, 2013 ATAC Inflation Rotation Fund 14.28% Lipper Flexible Portfolio Funds Index(2) 8.38% September 10, 2012. The Lipper Flexible Portfolio Funds Index is an equally weighted index of the thirty largest U.S. mutual funds in Lipper’s Flexible Portfolio Funds category. The category is comprised of funds that allocate their investments across various asset classes, including domestic common stocks, bonds, and money market instruments, with a focus on total return. 4 ATAC INFLATION ROTATION FUND EXPENSE EXAMPLE (Unaudited) August 31, 2013(1) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, wire transfer fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (March 1, 2013 – August 31, 2013). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (3/1/2013) Value (8/31/2013) (3/1/2013 to 8/31/2013) ATAC Inflation Rotation Fund Actual(2) ATAC Inflation Rotation Fund Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.75%, multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended August 31, 2013 of 1.29%. 5 ATAC INFLATION ROTATION FUND Asset Allocations (Unaudited) as of August 31, 2013(1) (% of net assets) Fund Holdings (Unaudited) as of August 31, 2013(1) (% of net assets) iShares 20+ Year Treasury Bond Fund % iShares 7-10 Year Treasury Bond Fund % Vanguard Extended Duration Treasury Fund % PIMCO 25+ Year Zero Coupon US Treasury Fund % Vanguard Long-Term Government Bond Fund % iShares 10-20 Year Treasury Bond Fund % SPDR Barclays Long Term Treasury Fund % PowerShares 1-30 Laddered Treasury Portfolio % Short-Term Investment & Other Assets and Liabilities % Fund holdings and asset allocations are subject to change at any time and are not recommendations to buy or sell any security. 6 ATAC INFLATION ROTATION FUND Schedule of Investments August 31, 2013 Description Shares Value EXCHANGE-TRADED FUNDS – 97.2% iShares 7-10 Year Treasury Bond Fund $ iShares 10-20 Year Treasury Bond Fund iShares 20+ Year Treasury Bond Fund* PIMCO 25+ Year Zero Coupon US Treasury Fund# PowerShares 1-30 Laddered Treasury Portfolio SPDR Barclays Long Term Treasury Fund# Vanguard Extended Duration Treasury Fund# Vanguard Long-Term Government Bond Fund# Total Exchange-Traded Funds (Cost $126,064,030) SHORT-TERM INVESTMENT – 0.9% Invesco Treasury Portfolio, 0.02%^ (Cost $1,183,500) Total Investments – 98.1% (Cost $127,247,530) Other Assets and Liabilities, Net – 1.9% Total Net Assets – 100.0% $ * Fair value of this security exceeds 25% of the Fund’s net assets. Additional information for this security, including the financial statements, is available from the SEC’s EDGAR database at www.sec.gov. # Represents an affiliated company as defined under the Investment Company Act of 1940 (See Note 9). ^ Variable Rate Security- The rate shown is the rate in effect as of August 31, 2013. See Notes to the Financial Statements 7 ATAC INFLATION ROTATION FUND Statement of Assets and Liabilities August 31, 2013 ASSETS: Investments, at value: Unaffiliated issuers (cost: $86,194,668) $ Affiliated issuers (cost: $41,052,862) Dividends & interest receivable Receivable for investment securities sold Receivable for capital shares sold Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased Payable to investment adviser Payable for capital shares redeemed Payable for fund administration & accounting fees Payable for compliance fees Payable for transfer agent fees & expenses Payable for custody fees Payable for trustee fees Accrued expenses Accrued distribution fees Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net realized gain on investments Net unrealized depreciation on investments ) Net Assets $ Shares outstanding, unlimited number of shares authorized without par value(1) Net asset value, redemption price and offering price per share $ A redemption fee of 2.00% is assessed against shares redeemed within 60 days of purchase. 8 ATAC INFLATION ROTATION FUND Statement of Operations For the Period Inception Through August 31, 2013(1) INVESTMENT INCOME: Dividend income (includes $142,689 from affiliates) $ Interest income Total investment income EXPENSES: Investment adviser fees (see Note 4) Distribution fees (see Note 5) Fund administration & accounting fees (see Note 4) Federal & state registration fees Transfer agent fees (see Note 4) Audit fees Trustee fees Compliance fees (see Note 4) Custody fees (see Note 4) Legal fees Postage & printing fees Other Total expenses before reimbursement Less: reimbursement from investment adviser ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain on investments (includes $(375,093) net loss from affiliates) Net change in unrealized depreciation on investments ) Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ Inception date of the Fund was September 10, 2012. See Notes to the Financial Statements 9 ATAC INFLATION ROTATION FUND Statement of Changes in Net Assets For the Period Inception Through August 31, 2013(1) OPERATIONS: Net investment loss $ ) Net realized gain on investments Net change in unrealized depreciation on investments ) Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) Redemption fees Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) From net realized gains — Total distributions to shareholders ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period, including accumulated undistributed net investment income of $0 $ Inception date of the Fund was September 10, 2012. See Notes to the Financial Statements 10 ATAC INFLATION ROTATION FUND Financial Highlights For a Fund share outstanding throughout the period. For the Period Inception Through August 31, 2013(1) PER SHARE DATA(2): Net asset value, beginning of period $ INVESTMENT OPERATIONS: Net investment loss(3) ) Net realized and unrealized gain on investments(4) Total from investment operations LESS DISTRIBUTIONS: Dividends from net investment income ) Dividends from net capital gains — Total distributions ) Paid in capital from redemption fees Net asset value, end of period $ TOTAL RETURN %(5) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets(6): Before expense reimbursement %(7) After expense reimbursement %(7) Ratio of net investment loss to average net assets(6): Before expense reimbursement )%(7) After expense reimbursement )%(7) Portfolio turnover rate %(5) Inception date of the Fund was September 10, 2012. Per share data calculated using average shares outstanding method. Recognition of net investment income (loss) by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Realized and unrealized gains per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share for the period, and may not reconcile with the aggregate gains on the Statement of Operations due to share transactions for the period. Not annualized. Does not include expenses of investment companies in which the Fund invests. Annualized. See Notes to the Financial Statements 11 ATAC INFLATION ROTATION FUND Notes to the Financial Statements August 31, 2013 1.ORGANIZATION Managed Portfolio Series (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated January 27, 2011. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The ATAC Inflation Rotation Fund (the “Fund”) is a non-diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is to achieve absolute positive returns over time. The Fund commenced operations on September 10, 2012.Costs incurred by the Fund in connection with the organization, registration, and the initial public offering of shares were paid by Pension Partners, LLC (the “Advisor”).The Fund currently offers one class, the Investor Class.The Fund may issue an unlimited number of shares of beneficial interest, with no par value. 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund in preparation of its financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). Security Valuation – All investments in securities are recorded at their estimated fair value, as described in Note 3. Federal Income Taxes – The Fund complies with the requirements of subchapter M of the Internal Revenue Code of 1986, as amended, necessary to qualify as a regulated investment company and distributes substantially all net taxable investment income and net realized gains to shareholders in a manner which results in no tax cost to the Fund. Therefore, no federal income tax provision is required. As of and during the period ended August 31, 2013, the Fund did not have any tax positions that did not meet the “more-likely-than-not” threshold of being sustained by the applicable tax authority. As of and during the period ended August 31, 2013, the Fund did not have liabilities for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits on uncertain tax positions as income tax expense in the Statement of Operations. During the period ended August 31, 2013, the Fund did not incur any interest or penalties. The Fund is subject to examination by U.S. taxing authorities for the tax periods since the commencement of operations. Security Transactions, Income, and Distributions – The Fund follows industry practice and records security transactions on the trade date. Realized gains and losses on sales of securities are calculated on the basis of identified cost.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and regulations. Discounts and premiums on securities purchased are amortized over the expected life of the respective securities. The Fund distributes all net investment income, if any, and net realized capital gains, if any, annually.Distributions to shareholders are recorded on the ex-dividend date.The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes.These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes.Where such differences are permanent in nature, GAAP requires that they be reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund.For the period ended August 31, 2013 the Fund increased accumulated net investment income by $645,238 and decreased accumulated undistributed net realized gain by $645,238. 12 ATAC INFLATION ROTATION FUND Notes to the Financial Statements – Continued August 31, 2013 Expenses – Expenses associated with a specific fund in the Trust are charged to that fund.Common expenses are allocated evenly between the funds of the Trust, or by other equitable means. Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. 3.SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 –
